Citation Nr: 1631872	
Decision Date: 08/10/16    Archive Date: 08/23/16

DOCKET NO.  10-07 152	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal disorder, to include as due to contaminated water exposure.

2.  Entitlement to service connection for a left knee disability, to include as secondary to service-connected residuals of a left leg injury.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

S. Becker, Counsel

INTRODUCTION

The Veteran served on active duty from June 1979 to August 1984.  This matter comes before the Board of Veterans' Appeals (Board) from two Department of Veterans Affairs (VA) Regional Offices (ROs).  Among other things the Columbia, South Carolina, RO denied service connection for a left knee condition in an August 2008 rating decision.  The Nashville, Tennessee, RO denied service connection for gastrointestinal conditions secondary to water contaminates in a September 2009 rating decision.  Both determinations were appealed by the Veteran.  In July 2011, he testified at a hearing held at the Nashville RO before the undersigned.  The Board remanded this matter to the RO in Louisville, Kentucky, for additional development in November 2011.  Review of the claims file at this time reveals that Board adjudication of service connection for a gastrointestinal disorder can proceed.  However, a REMAND for more additional development is needed regarding service connection for a left knee disability.


FINDING OF FACT

The Veteran's current gastrointestinal disabilities are not related to his service, whether exposure to contaminated water then or otherwise.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a gastrointestinal disorder, to include as due to contaminated water exposure, have not been met.  38 U.S.C.A. §§ 101, 1101, 1111, 1112, 1113, 1131, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.2, 3.102, 3.103, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

VA's duty to notify a claimant seeking VA benefits includes notification prior to initial adjudication of the evidence necessary to substantiate the benefit sought, that VA will seek to obtain, that the claimant should submit, and of how ratings and effective dates are assigned. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Neither the Veteran nor his representative has alleged any notice error, as required.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  An August 2009 letter regarding a gastrointestinal disorder set forth the criteria for establishing service connection, the evidence required in this regard, as well as the Veteran's and VA's respective duties for obtaining evidence.  It also set forth how ratings and effective dates are assigned for disabilities found to be service-connected.  Finally, it was prior to initial adjudication via the September 2009 rating decision.  Some of the aforementioned was reiterated thereafter.  Specifically, an August 2014 letter set forth anew VA's duty for obtaining evidence and some of the Veteran's duty for obtaining evidence.

Also, VA has a duty to assist a claimant seeking VA benefits.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This includes, aiding the claimant in the procurement of relevant records whether they are in government custody or the custody of a private entity.  38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c)(1-3).  A VA medical examination also must be provided and/or a VA medical opinion rendered when necessary for adjudication.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Neither the Veteran nor his representative has identified any necessary records that are not available.  Service treatment records, VA treatment records, and private treatment records have been obtained by VA.  Private treatment records also have been submitted by the Veteran or his representative.  While the Veteran's representative has argued that a VA medical examination complete with an opinion is necessary, the Board disagrees.  He has a current gastrointestinal disorder and was exposed to contaminated water during service, the first two requirements necessitating an examination.  There is no indication, however, of the third requirement.  Discussed below in greater detail indeed is that there is no competent evidence of a relationship between his current gastrointestinal disorder and his exposure to contaminated water during service or to his service otherwise.  The fourth and final requirement therefore need not be addressed.

VA's duty to notify and its duty to assist both have been satisfied.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio, 16 Vet. App. at 183.  The Board finds that there has been at least substantial compliance with its November 2011 remand, as required.  Dyment v. West, 13 Vet. App. 141 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); Stegall v. West, 11 Vet. App. 268 (1998).  Adjudication thus may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

The issue(s) on appeal finally must be explained and the submission of outstanding evidence must be suggested by the individual presiding over a hearing.  38 C.F.R. § 3.103(c)(2); Bryant, 23 Vet. App. at 488.  The undersigned identified service connection for a gastrointestinal disorder as an appellate issue at the start of the Veteran's July 2011 hearing.  His representative and the undersigned then questioned him about where he was stationed during service, his gastrointestinal symptoms during and since service, and where he has received treatment for these symptoms since service.  The concept of service connection was not explained by the undersigned, but the need to relate a current disability to service is readily inferred from the questions asked.  Submission of outstanding evidence was not suggested by the undersigned.  However, the Veteran was requested to submit such evidence before and after the hearing in the August 2009 and August 2014 letters.

II.  Service Connection

Service connection means that an injury or disease resulting in disability was incurred in service, or if preexisting service, was aggravated therein.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  To establish direct service connection, there must be a current disability, the incurrence of an injury or disease or the aggravation of a preexisting injury or disease during service, and a relationship between the current disability and that injury or disease.  Hickson v. West, 12 Vet. App. 247 (1999); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Direct service connection also may be established for any disease diagnosed after separation from service if it is established to have been incurred during service.  38 C.F.R. § 3.303(d).

For chronic diseases, service connection may be established if there was manifestation during and after service without an intercurrent cause.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Continuity of symptomatology, though not treatment, after service is required if the disease was noted but not chronic or chronicity was questionable during service.  Id.; Savage v. Gober, 10 Vet. App. 488 (1997).  A rebuttable presumption of service connection exists when a Veteran served 90 days or more during a period of war or after December 31, 1946, and a chronic disease manifested to a compensable degree within the first year after service.  38 U.S.C.A. §§ 1112, 1113, 1153; 38 C.F.R. §§ 3.307, 3.309.

Only the most salient evidence must be discussed even though all the evidence must be and thus has been reviewed.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Persuasive or unpersuasive evidence must be identified, however, and reasons must be provided for rejecting favorable evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994), Wilson v. Derwinski, 2 Vet. App. 614 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Both medical and lay or non-medical evidence may be discounted in light of its inherent characteristics and relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  When there is an approximate balance of positive and negative evidence, the claimant must be afforded the benefit of the doubt.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.

Regardless of the theory of entitlement, service connection can be granted only if there is a current disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  A disability must be present near or at the time a claim is filed or at any time during its pendency to be current.  Romanowsky v. Shinseki, 26 Vet. App. 289 (2013); McClain v. Nicholson, 21 Vet. App. 319 (2007).  The Veteran filed the instant claim in July 2009.  VA and private treatment records dated prior to and subsequent to then document his complaints of gastrointestinal symptoms.  First documentation of a reflux or gastroesophageal reflux disease (GERD) diagnosis was in 2004, according to a September 2009 letter from private Dr. M.L.  A diagnosis of hemorrhoids, both internal and external, also first was documented in 2004 private treatment records.  Finally, an abdominal hernia diagnosis first was documented in an October 2008 private treatment record.  The Veteran, in sum, has current gastrointestinal disorders.

The Veteran served far longer than 90 days.  He indeed served for over five years.  While none of his service was during a period of war, all was after December 31, 1946.  38 U.S.C.A. § 101; 38 C.F.R. § 3.2.  Yet, neither reflux or GERD, hemorrhoids, or an abdominal hernia constitutes a chronic disease.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a).  It follows without more that service connection cannot be presumed or established on the basis of such a disease.  It instead must be established directly.  Except for any defects noted, a Veteran is presumed to be in sound condition upon entrance into service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  Noted means only defects that are identified upon medical examination.  38 C.F.R. § 3.304(b).  Service treatment records document that the Veteran's abdomen and viscera as well as his anus and rectum were normal at his February 1979 entrance examination.  This corresponds with his denial at the time of any gastrointestinal symptoms.

As such, the presumption of soundness therefore applies.  The relevant inquiry thus is whether the Veteran incurred a gastrointestinal injury or disease during service.  Service treatment records reveal his complaints of symptoms such as difficulty swallowing, neck pain headache, sneezing, a sore throat, and a runny nose in October 1983, December 1983, and April 1984.  No gastrointestinal disorder was diagnosed as a result, however.  The diagnoses made indeed included middle ear/sinus infection versus rule out beta strep, rule out pharyngitis, and rule out strep throat versus pharyngitis.  The Veteran denied having or having had frequent indigestion, stomach, liver, or intestinal trouble, rupture/hernia, and piles or rectal disease, upon examination in August 1981 and February 1983.  His abdomen and viscera as well as his anus and rectum were normal at these examinations as well as a November 1979 examination.  They finally were normal at his August 1984 separation examination.  

The Veteran reports that he frequently complained of heartburn, for which he was given antacids but no testing was undertaken, during service.  He is a lay person because there is no indication he has a medical background.  His reports are competent because they concern his personal experiences.  Layno v. Brown, 6 Vet. App. 465 (1994).  Interest, bias, inconsistency, implausibility, bad character, malingering, desire for monetary gain, and witness demeanor are factors used to assess the credibility of competent lay reports.  Pond v. West, 12 Vet. App. 341 (1999); Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997); Macarubbo v. Gober, 10 Vet. App. 388 (1997); Caluza v. Brown, 7 Vet. App. 498 (1995); Cartright v. Derwinski, 2 Vet. App. 24 (1991).  Clearly, the Veteran is interested in the outcome of this matter.  A grant of service connection, among other things, equates to potential monetary gain for him in the form of additional compensation benefits.  

In an effort to facilitate such a grant of service connection, the Veteran made his reports.  They are plausible.  There is no indication based on observance of the Veteran's demeanor at the hearing of bad character or malingering.  Yet, the reports are inconsistent with the service treatment records.  These records do not reflect that the Veteran ever complained of heartburn.  Indeed, they reflect that he denied then having or having had in the past multiple similar symptoms on a few occasions.  These denials strongly suggest that such symptoms were not present.  Buczynski v. Shinseki, 24 Vet. App. 221 (2011).  This is confirmed by all examinations in the service treatment records being normal.  The Veteran did not have or believe he had a gastrointestinal problem during service when he was serving.  His reports to the contrary now are less probative because they are not contemporaneous but rather concern history.  Curry v. Brown, 7 Vet. App. 59 (1994).

For the foregoing reasons, the Veteran's reports are not credible.  He thus did not incur a gastrointestinal injury or disease during service.  He has reported, in addition to gastrointestinal symptoms during service, such symptoms ever since service.  He further has reported seeking treatment for them within his first post-service year and being diagnosed with acid reflux/GERD then.  For the same reason specified above, these reports are competent.  They are not supported by any documentation, as treatment records dated back only as far as 2004 are available.  This lack of contemporaneous medical evidence does not automatically render the Veteran's reports not credible.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  There indeed can be no inconsistency without such evidence.  Yet the Veteran's reports are not credible for other reasons.  First, the significant gap of around 20 years between his service and his documented treatment in 2004 weighs against his claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The Veteran's reports of gastrointestinal symptoms ever since service also are not credible because, like above, they primarily concern his history.  Curry, 7 Vet. App. at 59.  His interest in potential monetary gain also once again cannot be ignored.  In contrast to the aforementioned, the Veteran's reports that he was stationed at Camp Lejeune, North Carolina, during service are both competent and well as credible.  Service treatment records indeed confirm his presence there.  VA has acknowledged that persons residing or working there from 1953 to 1987 were potentially exposed to water contaminated with volatile organic compounds (VOCs) to include trichloroethylene (TCE), perchloroethylene (PCE), benzene, vinyl chloride, and others.  M21-1, IV.ii.2.C.5.o.  There are still many unanswered questions in this regard.  M21-1, III.iii.2.E.7.a.  Until they are answered, VA presumes that any Veteran who served at Camp Lejeune during the aforementioned timeframe was potentially exposed to the full range of water contaminants.  Id.  

The Veteran was potentially exposed to each of the water contaminants since all of his service was during this timeframe.  Absent a way to prove or disprove actual exposure, it shall be presumed because doing so is favorable to him.  He incurred some injury during service.  He believes his current gastrointestinal disorders are related to this contaminated water exposure injury during service.  Lay evidence sometimes can confirm such a relationship.  Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010); Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  However, whether there is a nexus here falls outside the province of a lay person.  It is a medical question because of the complexities involved.  These include the nature of the gastrointestinal system, the numerous possible etiologies for the currently diagnosed disorders, that they were documented first a number of years after the Veteran's service, and variables related to exposure to contaminated water.  

Only those with a medical background are competent to answer a medical question.  Jones v. West, 12 Vet. App. 460 (1999).  The Veteran is not competent to associate his current gastrointestinal disorders to his contaminated water exposure during service.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  He did submit a competent opinion in this regard, however.  Specifically, the September 2009 letter from private Dr. M.L. first notes that the cause of reflux is unknown and that the Veteran did not have any gastrointestinal symptoms prior to his service.  Dr. M.L. then concludes that "there could possibly be a causal relationship between" these symptoms and the Veteran's contaminated water exposure.  Such inconclusive language is insufficient to establish service connection.  Bostain v. West, 11 Vet. App. 124 (1998); Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoliel v. Brown, 8 Vet. App. 459 (1996); Obert v. Brown, 5 Vet. App. 30 (1993).  The standard, after accounting for the benefit of the doubt, indeed is more likely than not.

As discussed above, no competent VA opinion has been rendered.  Yet, the potential relationship between various disorders/disease and exposure to the contaminants in the water at Camp Lejeune has been studied by the National Academy of Sciences, National Research Council.  The results of the study were set forth in a June 2009 report, "Contaminated Water Supplies at Camp Lejeune, Assessing Potential Health Effects."  Sufficient evidence of a causal relationship or even of an association to contaminant exposure was not found for any disorder/disease.  Limited/suggestive evidence of such an association was found for esophageal cancer, lung cancer, breast cancer, bladder cancer, kidney cancer, adult leukemia, multiple myeloma, myelodysplastic syndromes, renal toxicity, hepatic steatosis, certain female infertility, some miscarriage, scleroderma, and neurobehavioral effects.  Inadequate/insufficient evidence to determine whether an association exists was found for numerous other disorders/diseases, to include stomach cancer, colon cancer, rectal cancer, and gastrointestinal effects.

VA has determined that manifestation of one of the disorders/diseases for which limited/suggestive evidence of an association was found in a veteran who served at Camp Lejeune during the applicable timeframe triggers the requirement for a VA medical examination complete with an opinion.  M21-1, IV.ii.2.C.5.p.  None of the Veteran's current gastrointestinal disorders are included in this category, however.  VA also is considering presuming service connection for nine disorders/diseases as a result of the aforementioned report.  They include some for which limited/suggestive evidence of an association was found and some for which inadequate/insufficient evidence to determine whether an associated exists was found:  kidney cancer, non-Hodgkin's lymphoma, multiple myeloma, leukemias, liver cancer, Parkinson's disease, scleroderma, aplastic anemia/myelodysplastic syndromes, and bladder cancer.  M21-1, IV.ii.2.C.5.q.  Decisions regarding these disorders/diseases therefore are stayed pending further notice.  The Veteran's current gastrointestinal disorders are not among them, however.

In sum, the aforementioned report does not support the Veteran's belief that his current gastrointestional disorders are related to his exposure to contaminated water during service.  The establishment of such a relationship, justified by a rationale scientific explanation, is required to grant service connection.   M21-1, IV.ii.2.C.5.o.  This usually comes from a medical opinion, whether from VA or otherwise.  That VA's duty to assist in procuring a VA medical opinion has not been triggered is reiterated.  That the opinion of private Dr. M.L. is insufficient further is reiterated.  Service connection for a gastrointestinal disorder is denied because it cannot be presumed and has not been established.  The preponderance of the evidence indeed is against the Veteran's claim.  As such, there is no benefit of the doubt to afford to him.  

ORDER

Service connection for a gastrointestinal disorder, to include as due to contaminated water exposure, is denied.  

REMAND

Although the delay entailed by a remand is regrettable, a Board decision concerning the Veteran's entitlement to service connection for a left knee disability, to include as secondary to service-connected residuals of a left leg injury, at this time would be premature.  Undertaking additional development prior to such a decision is the only way to ensure that he is afforded every possible consideration.  He must be afforded such consideration.  That VA has a duty to assist him in substantiating his claim indeed is reiterated.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA thus has a duty to assist the Veteran in gathering evidence that may show he is entitled to the benefit sought.

I.  Records

The duty to assist includes making as many requests as necessary to obtain records in government custody unless it is concluded that they do not exist or that further requests would be futile.  38 U.S.C.A. § 5103A(b)(3); 38 C.F.R. § 3.159(c)(2).  The claimant shall be notified if they cannot be or are not obtained.  38 U.S.C.A. § 5103A(b)(2); 38 C.F.R. § 3.159(e)(1).  When the existence of private treatment records is discovered, the claimant must be asked to submit them or provide enough information to identify and locate them along with an authorization for their release.  38 C.F.R. §§ 3.159(c)(1), (e)(2).  If information and authorization is provided, an initial request and if necessary one or more follow-up requests must be made.  38 C.F.R. § 3.159(c)(1).  The claimant shall be notified if any requested records cannot be or are not obtained.  38 U.S.C.A. § 5103A(b)(2); 38 C.F.R. § 3.159(e)(1).

Here, VA treatment records dated into November 2014 are available.  They reflect ongoing care with respect to the Veteran's left knee.  It thus is likely that there are pertinent VA treatment records dated from November 2014 to present.  A request or requests for them must be made.  This is particularly true since VA has constructive notice of them.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Additionally, available service treatment records reflect that the Veteran had left knee surgery in 1981 or 1982.  Whether it was performed by the military, as this was during his service, or privately, as Baptist Memorial Hospital was identified by him (February 1983 report of medical history in service treatment records; May 2008 report of contact), is unclear.  Records of it must be requested in any event.  The Veteran accordingly must be asked to provide enough information to identify and locate them along with an authorization for their release, if necessary, or to submit them.  An initial request with follow-up requests as necessary then must be made.  Notice to the Veteran and his representative finally must be made if any request(s) is/are unsuccessful.

II.  Medical Examination and Opinion

If VA provides a medical examination or opinion for a service connection issue, whether or not obligated to do so, the duty to assist requires that it be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Adequacy occurs when the Board is able to perform a fully informed adjudication.  Id.  As such, VA medical examinations must fully describe the disability present.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Ardison v. Brown, 6 Vet. App. 405 (1994).  VA medical opinions must be based upon consideration of the Veteran's entire history, contain accurate factual premises, and be supported by a clearly and fully articulated rationale.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl, 21 Vet. App. at 120; Reonal v. Brown, 5 Vet. App. 458 (1993).  It also must address all applicable theories of entitlement.  Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); Szemraj v. Principi, 357 F.3d 1370 (Fed. Cir. 2004).

The Veteran, in compliance with the Board's November 2011 remand, underwent a VA medical examination concerning his left knee in August 2014.  He was diagnosed with left leg fasciotomy with muscle herniation, a disability for which he already is in receipt of service connection under residuals of a left leg injury (see December 1987 rating decision awarding this benefit).  No other disability was fully described.  No other diagnosis indeed was made.  Even though pain alone does not qualify as a disability, an opinion was rendered that the Veteran's left knee pain is less likely than not related to his service.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Part of the rationale provided was that there were no indication of significant pathology such as a tear found as a result of his 1981 or 1982 surgery.  As discussed above, however, records of it are to be requested on remand.  Consideration of the Veteran's entire history includes taking any such records that become available as a result into account.

The other part of the rationale was that the Veteran's current pain is likely multifactorial, related to genetics and the normal wear and tear of aging.  There was no explanation as to how this conclusion was made even though a compete rationale was to be provided.  Not even the required substantial compliance with the Board's previous remand directives, in sum, has been achieved.  Dyment, 13 Vet. App. at 141, aff'd, Dyment, 287 F.3d at 1377; Stegall, 11 Vet. App. at 268.  Additionally, the Board now finds that the opinion must address secondary service connection as a theory of entitlement.  Whether any diagnosed left knee disability was caused or has been aggravated by the Veteran's service-connected residuals of a left leg injury specifically must be addressed.  Arrangements must be made for another VA medical examination complete with a VA medical opinion in light of the aforementioned.

Given the above, a REMAND is directed for the following:

1.  Make as many requests as necessary to obtain all of the Veteran's VA treatment records, but particularly those pertaining to his left knee dated from November 2014 to present.  Associate all records received with the claims file.  Notify the Veteran and his representative of any lack of success regarding the aforementioned.  Document such in the claims file.

2.  Ask the Veteran to provide enough information to identify and locate records of his 1981 or 1982 left knee surgery.  Also ask him to provide an authorization for their release to VA, if necessary, or to submit them.  Make as many requests as necessary to obtain the records if the Veteran's response indicates the records are additional service treatment records.  If his response is that they are private, make an initial request for them with follow-up as necessary.  Associate all documents received with the claims file.  Notify the Veteran and his representative of any lack of success regarding the aforementioned.  Document such in the claims file.

3.  After completion of the above, arrange for an appropriate medical professional to examine the Veteran's left knee.  The examiner shall review the claims file, documenting such in a report to be placed therein.  The examiner also shall document in the report an interview with the Veteran regarding his relevant medical history and current symptoms.  All necessary tests shall be performed, the results of which shall be included in the report.  The examiner then shall diagnose in the report all left knee disabilities present, keeping in mind that pain alone is not a disability.  The VA knee and lower leg conditions disability benefits questionnaire may be utilized in these regards. 

The examiner then shall opine in the report as to whether it is at least as likely as not (a 50 percent or greater probability) that each left knee disability diagnosed was incurred during the Veteran's service, is otherwise related to his service, was caused by his service-connected residuals of a left leg injury, or has been aggravated (permanently worsened beyond natural progression) by his service-connected residuals of a left leg injury.  The examiner also shall opine as to the level of any such aggravation.  

A clearly and fully articulated rationale (an understandable and thorough explanation) shall be provided to support the opinion.  The examiner thus shall discuss medical principles as they relate to the evidence.  A copy of, or at least a citation to, any medical literature referenced finally shall be provided.
4.  Lastly, readjudicate the Veteran's claim of entitlement to service connection for a left knee disability, to include as secondary to service-connected residuals of a left leg injury.  Issue a rating decision if the determination made is favorable to him.  If it is unfavorable, issue a supplemental statement of the case (SSOC).  Place a copy of the rating decision or SSOC in the claims file, and provide a copy to the Veteran and his representative.  Finally, allow them the requisite time period to respond to an SSOC before processing for return to the Board.  

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, for example, may impact the determination made.  His failure to report for a scheduled VA medical examination may have the same impact.  38 C.F.R. § 3.655.  He is advised that he has the right to submit additional evidence and argument, whether himself or through a representative, with respect to this remanded matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  Indeed, all remands by the Board or the United States Court of Appeals for Veterans Claims must be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112.



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


